Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 3-7, 9-10, 12-13, 15-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record include WANG et al. (U.S. 5024677),  WALLACE (EP-A-0482253) and ARADI (US 7402185).
WANG et al. teach a corrosion inhibitor that is a combination of substituted imidazoline and alkenyl succinimide of a mixture of alkylenepolyamines.  
The alkenyl succinimides are not taught to be one with a hydrocarbyl group derived from polyisobutylene having a number average molecular weight of about 700 to about 1000.  
WALLACE does teach ashless dispersants that comprise polyisobutenyl succinimides with a number average molecular weight of bout 950.  
ARADI teaches engines with greater fuel pressures.  
WANG et al. also does not teach that the combination had properties of the clean up of fuel injector deposits at the fuel pressures claimed. 

While it may be obvious to add a known ashless dispersant such as the one taught in WALLACE to WANG et al., it would not be expected to expect that the combination would result in a synergistic result from the combination of the claimed imidazolines and succinimides, especially at higher fuel pressures.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MING CHEUNG PO/           Examiner, Art Unit 1771     


/ELLEN M MCAVOY/           Primary Examiner, Art Unit 1771